PER CURIAM.
Yasmin Crooks appeals the district court’s order granting the Government’s motion to strike her pleading and entering a default judgment forfeiting property to the Government. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Crooks, No. CA-04-258-3 (E.D.Va. July 27, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED